Citation Nr: 1206199	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-19 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, to include bronchial asthma (claimed as breathing problems).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was previously before the Board in June 2010.  The Board remanded the claim so that the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's enlistment physical examination report shows that the Veteran had pectus excavatum, with corrective surgery prior to service.  He was noted to have mild lung function abnormalities on enlistment, diagnosed as reactive airway disease.

2.  The available evidence of record shows that the preexisting pectus excavatum and lung disorder did not increase in severity during his active service. 

3.  Information regarding a nexus between the Veteran's current bronchial asthma and his pre-existing lung disorder(s) was expected to be addressed during a scheduled VA examination, but the Veteran failed to report to scheduled VA examination without good cause.  



CONCLUSION OF LAW

The presumption of soundness is rebutted.  The criteria for service connection for a lung disorder, to include bronchial asthma (claimed as breathing problems) have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the letter fully compliant with VCAA notice requirements.  38 C.F.R. § 3.159(b)(1). 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination, and the possibility for others to which the Veteran failed to report.  38 C.F.R. § 3.159(c).  He was provided the opportunity to present pertinent evidence and testimony, and there is no assertion by the Veteran or his representative that VA has failed to obtain any evidence requested or identified.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Laws and Regulations

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

A veteran who served during wartime service after December 31, 1946 is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of all of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538   (1996).

Factual Background and Analysis

In November 2000, prior to service, the Veteran underwent surgery to repair severe and progressive pectus excavatum.  The operative report noted that the Veteran underwent surgery due to progressive symptomatology and deformity.  

In October 2001, the Veteran was noted to have recovered well.  He was able to work construction, run one mile a day, and he reported no shortness of breath.  In November 2001, he had the retrosternal strut removed, and later the same month, his physician medically cleared him for enlistment with the Army, stating that he had no shortness of breath, chest pain, or fever. 

In June 2002, the Veteran filed out an enlistment medical history.  He denied a history of asthma or wheezing, but stated that he smoked cigarettes.  On another enlistment medical history signed a day later, he denied a history of shortness of breath.  

In July 2002, it was noted that the Veteran's pulmonary function test was slightly below normal at 77 percent with no significant change with exercise.  These results were consistent with borderline air flow obstruction. 

A letter in his service treatment records indicates that sometime prior to August 2002, the Chief Medical Officer at the Military Entrance Processing Station medically disqualified the Veteran for enlistment due to reactive airway disease and severe pectus excavatum.  The Veteran sought reconsideration through a medical waiver request.

The Veteran then submitted a September 2002 private examination where he was found to have a mild lung function abnormality, most likely related to his pectus deformity.  Spirometry was noted to show very minimal airflow obstruction, "normalized after Albuterol."  He reported the Veteran had a history of smoking cigarettes from age 16 to18 years old. The physician noted that the Veteran's lung function was essentially normal and could see no reason why the Veteran would not be a candidate for the Army.  He was then accepted for active duty. 

In December 2003, the Veteran complained of difficulty breathing during running.   The Veteran stated that he could not make progress on his run time, but denied getting dizzy or feeling faint.   The examiner documented that the Veteran's lungs were clear.  He was noted to smoke 1/2 pack of cigarettes a day.  The examiner found that the Veteran's symptoms were consistent with exercise-induced asthma, and recommended an Albuterol inhaler. 

The Veteran was deployed to Baghdad, Iraq between November 2003 and July 2004.  On his post-deployment questionnaire he indicated his health was the same or better than it was pre-deployment.  He indicated he had a chronic cough and chest pain during deployment.  He also stated he was around oil fire smoke, fog, oils, solvents, fuels, vehicle fumes, and smoke from burning trash and feces.  He indicated the same results on his July 2005 and October 2006 post-deployment self-health assessments.

In January 2005, the Veteran complained that he was having problems running long distances without stopping, and that he would cough up yellow secretions when running.  The medical history noted "reconstruture of the chest."  The Veteran continued to smoke roughly five cigarettes a day.  He was provided a chest x-ray, and he stated he was provided a waiver to enter service.  He also stated he found it easier to breath since his prior visit, and that he continued to use the Albuterol inhaler prior to runs.  The physician assessed him with possible asthma that is improved by use of Albuterol inhaler.  He was instructed to carry an inhaler at all times and be brought in if difficulty breathing occurred. 

In February 2005, the Veteran returned for a referral to a specialist to examine his condition.  The Veteran stated that he had asthma ever since he went through MEPS.  He also stated that the Albuterol inhaler had improved his ability to breathe. 

In March 2005, the Veteran complained of asthma.  The record reflects that he was previously referred to a pulmonologist but had not made an appointment due to being in the field.  The examiner noted that the Veteran had been using an inhaler approximately five times a week and it had improved his condition.  In April 2005, he was noted have undergone a pulmonary function test and was assessed with symptomatic pectus excavatum.  There was an indication by the treating physician's assistant that he was awaiting a reply from a Lieutenant colonel, and wrote "given results of spirometry, lack of results with inhaled medications and body habitus, will pursue neck/structural limitation."   

On February 2007 his separation examination, the Veteran marked that he experienced asthma or breathing problems related to exercise, weather, pollens, etc, wheezing or problems with wheezing, had been proscribed or used an inhaler, and had a chronic cough at night.  The examiner noted that the Veteran had some "phlegm" that he cleared with coughs, but he stated he did not wheeze when he ran.  Also noted was that the Veteran used an inhaler prior to chest surgery and in Iraq, but had not needed it since returning to Germany.  The examiner added that the Veteran had trouble passing PRT in Iraq and that he had an intermittent cough at night since his first deployment, two and a half years ago. 

On his March 2007 claim to entitlement to service connection for breathing problems, the Veteran stated that his breathing problems were aggravated by his military service.

Also in March 2007, the Veteran sought private treatment for shoulder pain, and was noted to request treatment for smoking cessation.  His lungs were clear to auscultation.

A March 2007 chest x-ray revealed increased bronchovascular marking in the right lower lung medially, likely the result of mild pectus excavatum deformity, and otherwise clear lungs.

In April 2007, the Veteran's mother submitted a statement that the Veteran returned from service coughing.

During an April 2007 VA examination, the Veteran reported a history of breathing difficulties that dated back to childhood, including occasional wheezing, coughing, and sneezing episodes.  He denied acute shortness of breath.  The examiner recorded that "on the occasions he would have some wheezing, it would be worse in the morning with a non-productive cough and no hemotysis and some dyspnea with exertion.  The Veteran had a history of pectus excavatum with surgery at age 17 for reconstruction for his sternum.  The Veteran stated that he had one to two episodes of chest tightness per week, typically at night.  The Veteran further noted that he used his brother's Albuterol inhaler and denied any current acute shortness of breath, recurrent infections, bronchitis, or pneumonia.   He denied smoking.  The exam results noted normal chest wall expansion with evidence of a corrected pectus excavatum surgery and good air entry at the bases of the lungs.  There were no basal rales or rhonci noted and respiratory rate was 14.  The exam also noted no evidence of any inspiratory or expiratory wheezing.  The examiner diagnosed the Veteran with mild bronchial asthma and status post corrective surgery for pectus excavatum.  

In his October 2007 Notice of Disagreement, the Veteran also claimed that his asthma had worsened and that he had more problems breathing, especially when he was more active.

Also in October 2007, the RO contacted the Veteran and requested that he submit any additional treatment records or releases for treatment records pertaining to his claims on appeal.

On his August 2008 substantive appeal, the Veteran stated he felt his breathing worsened after he returned from Iraq.

In a June 2010 remand, the Board directed that the Veteran be scheduled for a VA examination to assess the nature of his claimed breathing problems and their possible relationship to his active service.

The Appeals Management Center (AMC) sent a letter in June 2010 notifying the Veteran that the Biloxi VA medical facility would be in contact with him regarding scheduling a VA examination.  He was informed that failure to report for an examination without good cause could result in a claim being decided based on the evidence of record, or even denied.

The Veteran cancelled his scheduled examination with the Biloxi VA medical facility, the note contained in the file indicates the Veteran "refused the examination at this location."

In June 2010, the Veteran was sent a letter that he was scheduled for a VA examination at a VA facility in Pensacola, Florida in July 2010.  The Veteran called to state he had reserve duty and would be unavailable until late August 2010.

In November 2010, the Veteran was sent a letter noted that he was scheduled for a VA examination at a VA facility in Pensacola, Florida in December 2010.  The record indicates that the Veteran failed to report to this scheduled examination.

As documented by the Veteran's enlistment physical, initial medical disqualification, and subsequent statements by the Veteran, his "breathing problems" clearly and unmistakable existed prior to service.  He was noted to have restrictive airway disease on enlistment examination, as well as a history of pectus excavatum.  The private physician who suggested the Veteran was capable of military service noted that his airway obstruction was normalized with use of an Albuterol inhaler.  Even though there is no indication of a diagnosis of asthma, he was noted to have both restrictive and obstructive airway problems prior to service.  Thus, the Veteran is not entitled to the presumption of soundness, and therefore in order to achieve service connection, he must establish that his breathing problem was permanently aggravated by his time in service.  For the following reasons, the board concludes that the Veteran has not established such aggravation occurred.

On his separation examination, the Veteran stated he used an inhaler prior to chest surgery at age 17, and in Iraq, but had not needed it since returning to Germany.  He was noted to have complaints "consistent with exercise-induced asthma," and "possible" and "probable" asthma, during service.  Just as his breathing had improved with an Albuterol inhaler prior to entrance into service, the treatment records show that the Veteran's asthma symptoms improved with an Albuterol inhaler.  Upon return from each of his deployments the Veteran indicated that his health was as good as, or better than, it had been prior to deployment.  During his April 2007 VA examination he stated that he had dyspnea with exertion and some wheezing during his childhood.  While the Veteran has stated he feels his breathing has worsened since he was in Iraq, his descriptions of his breathing problems prior to and subsequent to service do not show an increase in symptoms.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b)  applies to original or reopened claims or claims for increase, and states that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

Significantly, the Veteran did not report to June 2010 or December 2010 VA examinations which would have provided the VA with information regarding the severity of his current breathing problems, as well as an opinion as to the possibility that service aggravated his condition.  The Board notes that the Veteran has smoked cigarettes since age 16, and was continuing to smoke throughout service and until at least March 2007.  While there is indication that he had coughing during service in Iraq, possibly due to the poor air quality he noted on his post-deployment assessments, he indicated that his breathing improved upon leaving Iraq.  

A determination in this case requires competent evidence.  The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability, and specifically aggravation.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005);  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board further notes that in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.

While the Board finds the Veteran sincere in his assertions that he feels his breathing problems have increased since service, the record does not show objective findings of an increase in severity.  In this case, the Board notes that the Veteran's breathing symptoms could be the result of asthma, smoking, or his pectus excavatum, and that the ability to determine a nexus or aggravation are not within the scope of a lay person's competence.  Without a nexus VA examination, the Board must decide the claim based upon the evidence of record.  The record shows that the Veteran was initially found to be medically disqualified from enlistment due to pectus excavatum and restrictive airway disease demonstrated by borderline airflow obstruction on pulmonary function testing.  A private physician noted minimal airway flow obstruction normalized after Albuterol inhaler.  During service the Veteran had complaints of difficulty breathing, again helped by Albuterol inhaler.  He was diagnosed with asthma due to the Albuterol inhaler helping to minimize his symptoms.  Upon separation and during his VA examination he noted he had wheezing and dyspnea with exertion as a child, and that he had used an inhaler prior to having his pectus excavatum corrective surgery.  Additionally, the Veteran began smoking at 16, and continued to smoke during service.  His initial increase in symptoms during deployment to Iraq returned to normal when he returned to Germany.  Based on the foregoing, the Board finds that there was not an increase in the severity of the Veteran's pre-existing lung disorders, and that, as such, service connection based on aggravation is not warranted.

The preponderance of the evidence is against the claim of entitlement to service connection for a lung disorder, to include asthma (claimed as breathing problems) and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied. 


ORDER

Entitlement to service connection for a lung disorder, to include bronchial asthma (claimed as breathing problems) is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


